—Order, Supreme Court, New York County (Ira Gammerman, J.), entered December 30, 1998, which, inter alla, granted the motion by the individual counterclaim defendants to dismiss the counterclaims asserted against them, unanimously affirmed, with costs.
Defendant is precluded from asserting the counterclaims in question against the individual counterclaim defendants, the president and treasurer of R.Y.M. International, an unincorporated association, by General Associations Law § 16. That statutory provision prohibits the maintenance of any action or claims against individual officers or members of an unincorporated association until final judgment has been entered against such association and the judgment has been wholly or partly unsatisfied or unexecuted (see also, Institute for Pub. Serv. v Winter, 233 App Div 1). Although General Associations Law § 16 is only applicable where the liability of the individual counterclaim defendants arises solely as a result of membership in the association (see, Orchard Park Cent. School Dist. v Orchard Park Teachers Assn., 50 AD2d 462, 467, appeal dismissed 38 NY2d 911), an examination of the counterclaims at issue reveals that they all arise out of actions related to the official capacities of the individual counterclaim defendants. Concur—Williams, J. P., Mazzarelli, Wallach, Andrias and Friedman, JJ.